Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 5-6, 9, 14-15, 17 and 19 are objected to because of the following informalities:  
Claim 2, line 2 appears to be lacking an “and” – “… amount of medication to be expelled, and the electronics assembly…”.
Claim 2, line 4 recites “the one-piece button allowing a user to” but should instead recite “the one-piece button allowing [[a]] the user to”, since “a user” was already introduced in claim 2 at line 2. 
Claim 2, line 5 recites “a dose amount of medication to be expelled” but should instead recite “[[a]] the dose amount of medication to be expelled”, since “a dose amount of medication to be expelled” was already introduced in claim 2 at line 3. 
Claim 5, lines 16-17 recites “said magnet ring”. Generally, throughout the claims, Applicant has not used the “said” convention, but rather has consistently used the article “the”. The Examiner suggests amending the word “said” to “the” for consistency within the claims.
Claim 5, line 17 recites “and/or a rotational movement of the magnet ring…” but should instead recite “and/or [[a]] the rotational movement of the magnet ring…”, since “a rotational movement of the magnet ring” was already introduced in claim 5 at line 16. 
Claim 6, line 3 appears to be lacking an “and” – “… user to set the dose amount of the medication to be dispensed, and the add-on module…”. Please also see the relevant 112b/2nd paragraph rejection for this limitation below. 
Claim 6, line 4 recites “a user to set” but should instead recite “ [[a]] the user to set”, since “a user” was already introduced in claim 6 at lines 2-3. 
Claim 9, lines 3-5 recites “portion and a distal portion about an axis, and an actuator located at said proximal portion, a magnetic component located at the proximal portion of said elongated housing, and a clutch, wherein said dose control system comprises:”. Similarly, Claim said axial force applied to the portion of the module body the one or more magnetic sensors and the magnetic component are at a first distance relative to one another, and at said initial zero position with said axial force applied to the portion of the module body the one or”. Generally, throughout the claims, Applicant has not used the “said” convention, but rather has consistently used the article “the”. The Examiner suggests amending the word “said” to “the” for consistency within the claims.
Claim 9, line 7 recites “adapted to engage actuator”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “adapted to engage the actuator”.
Claim 9, line 9 recites “a user to apply an axial force”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[a]] the user to apply an axial force”, since “a user” was introduced in line 7 of claim 9. 
Claim 9, line 10 recites “a clutch”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[a]] the clutch”, since “a clutch” was introduced in line 5 of claim 9. 
Claim 14, line 4 recites “said axis”. Generally, throughout the claims, Applicant has not used the “said” convention, but rather has consistently used the article “the”. The Examiner suggests amending the word “said” to “the” for consistency within the claims.
Claim 15, lines 2-3 recites “said rotatable dose skirt”. Generally, throughout the claims, Applicant has not used the “said” convention, but rather has consistently used the article “the”. The Examiner suggests amending the word “said” to “the” for consistency within the claims.
Claim 17, the second to last line recites “said axis”. Generally, throughout the claims, Applicant has not used the “said” convention, but rather has consistently used the article “the”. The Examiner suggests amending the word “said” to “the” for consistency within the claims.
Claim 19, lines 2-3 recites “said rotatable dose skirt”. Generally, throughout the claims, Applicant has not used the “said” convention, but rather has consistently used the article “the”. The Examiner suggests amending the word “said” to “the” for consistency within the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the rotational position” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the position signal” in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 are similarly rejected by virtue of their dependency upon claim 1. 
Claim 2, lines 2-3 recite “comprises a rotatable dose skirt or a one-piece button allowing a user to set a dose amount of medication to be expelled,”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). Appropriate correction is required. Examiner suggests replacing “comprises a rotatable dose skirt or a one-piece button allowing a user to set a dose amount of medication to be expelled,” with “comprises a rotatable dose skirt or a one-piece button adapted to allow 
Claim 2, lines 4-5 recite “or the one-piece button allowing a user to set a dose amount of medication to be expelled…”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. adapted to allow the user to set [[a]] the dose amount of medication to be expelled…”. 
Claim 4 recites the limitation “the magnetic sensing elements” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. This appears to be a typographical mistake and the Examiner believes the Applicant meant to recite “the magnetic sensors 
Claim 5 recites the limitation “the size of a set dose amount” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, lines 12-13 recite “a sensor system including at least one magnetic sensor to determine magnetic field values from the magnet ring,”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). Appropriate correction is required. Examiner suggests replacing “a sensor system including at least one magnetic sensor to determine magnetic field values from the magnet ring,” with “a sensor system including at least one magnetic sensor configured to determine magnetic field values from the magnet ring,”. 
Claims 6-8 are similarly rejected by virtue of their dependency upon claim 5. 
Claim 6 recites in each of line 3 and line 5 the phrase “the dose amount of the medication to be dispensed”. There are two issues with this limitation. In line 3, this recitation lacks antecedent basis for “the dose amount” since only “a set dose amount” and/or “a dispensed dose amount were previously introduced in claim 5, lines 10-11, from which claim 6 depends. Further, the recitation of “the dose amount of the medication to be dispensed” is unclear and ambiguous as the Examiner cannot determine if the Applicant intends to refer to the previously introduced “set dose amount” or the previously introduced “dispensed dose amount”. Clarification is required. 
Claim 8 recites the limitation “the magnetic sensing elements” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. This appears to be a typographical mistake and the Examiner believes the Applicant meant to recite “the magnetic sensors 
Claim 17 recites the limitation “the proximal portion of said elongate housing” in lines 4-5.  There is insufficient antecedent basis for the limitation “the proximal portion” as well as “said elongate housing” in the claim.
Claims 18-20 are similarly rejected by virtue of their dependency upon claim 17. 

Allowable Subject Matter
Claims 9-16 are allowed.
Claims 1, 5 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4, 6-8 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The subject matter of independent claim(s) in the amendment submitted on 8/12/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 1, 5, 9 and 17, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a dose detection system adapted for a medication delivery device, comprising a magnet ring with one or more dipoles configured to produce a magnetic field, wherein the magnet ring is fixedly coupled to a dose setting member located at or near the proximal end portion of the medication delivery device and rotatable relative to the housing during dose setting and dose dispensing; and wherein in dose setting the magnet ring is rotated relative to the housing, and in dose dispensing the at least one magnetic sensor is distally moved closer to the magnet ring, the magnet ring rotates relative to the at least one magnetic sensor, the at least one magnetic sensor detects rotational movement of the magnet ring in order to generate position signals, and the processor is configured to receive the position signals in order to determine data indicative of an amount of dose dispensed based on the position signal, as recited in claim 1; dose detection system having an add-on module adapted to be releasably mounted at or near a proximal end of a medication delivery device, the add-on module comprising a sensor system including at least one magnetic sensor to determine magnetic field values from the magnet ring, and a processor configured to determine, when the add-on module is mounted on the medication delivery the rotational movement of the magnet ring corresponding to corresponding to the dispensed dose amount, as recited in claim 5; a dose detection system for a medication delivery device, comprising a module body to removably attach to the actuator of the medication delivery device, the module body being adapted to engage the actuator to allow a user to apply an axial force via a portion of the module body to release a clutch in the medication delivery device, as recited in claim 9; or the feature of a dose detection system comprising a module adapted and configured to be removably attached to a proximal portion of a medication delivery device, the module including a module body configured to be coaxially mounted on, and engage in co-rotation with, the actuator and the module is configured to be removably attached to the actuator, as recited in claim 17, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2006/0175427 to Jonientz et al. which discloses a 
dose detection system adapted for a medication delivery device (injection apparatus 8), the medication delivery device comprising a substantially elongate housing (see Fig. 3), an injectable medication held by the housing (in ampule 9), the housing having a proximal end portion (end with dosing button 12) and a distal end portion (injection end of the injection apparatus 8), wherein the dose detection system comprises: a magnet ring (magnetic ring 6a) with one or more dipoles (see Fig. 1) configured to produce a magnetic field, wherein the magnet ring (magnetic ring 6a) is fixedly coupled to a dose setting member (dosing button 12) located at or near the proximal end portion of the medication delivery device (injection apparatus 8) (see Fig. 3) and rotatable relative to the housing during dose setting (paragraph 41), and an electronics assembly (printed circuit 10) comprising a processor (processor of printed circuit 10, see paragraph 41) and at least one magnetic sensor (sensors 1,2) operably coupled to the processor and securely fixed relative to the processor to detect the rotational position of the magnet ring (magnetic ring 6a) (paragraph 41), wherein: in dose setting the magnet ring is rotated relative to the housing (paragraph 41), but Jonientz et al. does not teach the features discussed above as recited in the independent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783